Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                           Supplement to the Advisory
     The Request under AFCP 2.0 is not a proper request for at least the reason the applicant has not “submitted an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.”

     As to the request to hold the rejection to claim 31 in abeyance,  the examiner has declined to do so for the action does not facilitate compact prosecution of the instant application. 

     Applicant’s arguments to  claims 1, 2, 6-8, 12-14 and 18 are not persuasive. Applicant is arguing that the use of hindsight to reject the claims are impermissible.  This line of argument is suitable for 103 rejections. The abovementioned claims are anticipated. Applicant has not argued nor shown how the limitations of the claims are not anticipated by Preisinger.
   As to the arguments regarding claim 1,  applicant argues that Preisinger fails to “determine a pose of an autonomous object based, at least in part, on only one image of the autonomous object..”   Applicant’s argument is not persuasive. Applicant has failed to rebut the basis of the rejection to claim 1. The examiner reference to para. 72, lines 18-21 regarding the option to use one image or a sequence of images. Applicant has 
     Applicant further argued that  a robot is not autonomous.  The examiner respectfully disagrees in that both  the robotic arm and  the present invention are programmed to act independently of human intervention and uses algorithms to operate by itself. 

     As to Section B of the arguments, claims 7, 13, 19, 25 and 31 are alleged as allowed for the same reasons as discussed with regard to the claims argued in section A.  The applicant’s arguments are not persuasive for the reason that applicant, similarly  has not argued the basis for the rejection relied upon by the examiner. These claims are rejected for  the same reasons as set forth in the response to Section A of the arguments. 

    Section C of the arguments are not persuasive but merely offer conclusive remarks as to the alleged allowed status. The applicant has not rebutted the sections relied upon in the rejection which is sustained. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664